Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Drew Industries Incorporated: We consent to the use of our report with respect to the consolidated balance sheets of Drew Industries Incorporated and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December 31, 2011, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. (signed) KPMG LLP Stamford, Connecticut August 13, 2012
